UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5200



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AARON LORENZO TILLMAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00472-TLW)


Submitted:   November 19, 2007         Decided:     December 10, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kathy Price Elmore, ORR, ELMORE & ERVIN, LLC, Florence, South
Carolina, for Appellant.   Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Aaron Lorenzo Tillman pled guilty pursuant to a written

plea agreement to conspiracy to possess with intent to distribute

and to distribute a quantity of cocaine base, in violation of 21

U.S.C. § 846 (2000).       Tillman was sentenced to the statutory

maximum of 240 months’ imprisonment.       Finding no error, we affirm.

          On appeal, counsel filed a brief pursuant to Anders v.

California,   386 U.S. 738   (1967),       asserting   there   were   no

meritorious   grounds   for   appeal,    but    questioning    whether    the

district court fully complied with the requirements of Fed. R.

Crim. P. 11 as well as whether the sentence is reasonable.          Tillman

was notified of his right to file a pro se supplemental brief, but

did not do so, and the Government elected not to file a responsive

brief.

          Because Tillman did not seek to withdraw his guilty plea

in the district court, any alleged Rule 11 error is reviewed by

this court for plain error.      United States v. Martinez, 277 F.3d
517, 524-26 (4th Cir. 2002).      To establish plain error, Tillman

must show that an error occurred, that the error was plain, and

that the error affected his substantial rights.            United States v.

White, 405 F.3d 208, 215 (4th Cir. 2005).           We have reviewed the

record and find no error.

          Tillman also contends that his sentence is unreasonable.

However, the district court appropriately treated the Sentencing


                                 - 2 -
Guidelines as advisory, properly calculated and considered the

advisory guideline range, and weighed the relevant 18 U.S.C.

§ 3553(a) (2000) factors.      See United States v. Hughes, 401 F.3d
540, 546-47 (4th Cir. 2005).           As Tillman’s applicable advisory

guideline range of 360 months to life imprisonment was greater than

the statutory maximum of 240 months’ imprisonment, see 21 U.S.C.

§ 841(b)(1)(C) (2000), the court properly determined that the

statutory maximum was the advisory guideline sentence.            See U.S.

Sentencing Guidelines Manual § 5G1.1(a) (2005).             Thus, Tillman’s

240-month sentence is presumptively reasonable.         See United States

v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct.
2309 (2006); see also Rita v. United States, 127 S. Ct. 2456,

2462-65 (2007) (approving presumption of reasonableness accorded

sentences within properly calculated guideline range).           We discern

no basis to conclude that the presumption of reasonableness has

been overcome.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm the conviction and sentence.          This

court requires that counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may    move   this   court     for   leave   to   withdraw   from



                                  - 3 -
representation.      Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 4 -